ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-102, concluding that RODRIGO H. SANCHEZ of NEWARK, who was admitted to the bar of this State in 2001, should be censured for violating RPC 8.4(a) (violating or attempting to violate RPCs), RPC 8.4(b) (committing criminal act that reflects adversely on lawyer’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And RODRIGO H. SANCHEZ having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that RODRIGO H. SANCHEZ is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Commit tee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.